DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 7,731,081) in view of Coyne, III et al. (US 2017/0352047).
Regarding claim 1, Liang discloses a blank capable of insertion into an envelope comprising a main section (100) having a pair of substantially rectangular components (200) and a fold line (lines of 100) separating said rectangular components; a first extension (at 400) extending from one of said rectangular components, said extension having three sections (Fig. 3; at 410, 420 and outer left section), a first fold line (line between 420 and outer edge) between and separating an outermost section thereof from a middle section thereof, a first pair of parallel spaced apart fold lines (lines at 410) between and separating said middle section from an innermost section thereof and a second pair of parallel spaced apart fold lines (lines at 451) between and separating said innermost section from said one of said rectangular components; a second extension (other 400) extending from one side of the other of said rectangular components, said second extension having three sections (Fig. 3; at 410, 420 and outer right section), a first fold line (line between 420 and outer edge) between and separating an outermost section thereof from a middle section thereof, a first pair of parallel spaced apart fold lines (lines at 410) between and separating said middle section from an innermost section thereof and a second pair of parallel spaced apart fold lines (lines at 451) between and separating said innermost section from said other of said rectangular components; and a third extension (Fig. 3, bottom left same as other extensions) extending from an opposite side of said other of said rectangular components from said second extension, said third extension having three sections, a first fold line between and separating an outermost section thereof from a middle section thereof, a first pair of parallel spaced apart fold lines between and separating said middle section from an innermost section thereof and a second pair of parallel spaced apart fold lines between and separating said innermost section from said one of said rectangular components. See Figs. 3-5. 
Coyne, which is drawn to an insert, discloses the insert (4) being put within an envelope (1). See Fig. 2A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insert of Liang be inserted into an envelope, as disclosed by Coyne, in order to further protect or ship the insert. 
Regarding claim 2, said one of said rectangular components includes a rectangular opening (Fig. 5, at 200). 
Regarding claim 4, the blank can be made of corrugate. See col. 3, ll. 9-11.  
Regarding claim 5, Liang discloses an insert capable of being in an envelope comprising a main section (100) having a pair of substantially rectangular components (200) and a fold line (lines of 100) between the rectangular components; a first spacer (Fig. 3, at top left 422) integral with one of said rectangular components and having three sections (Fig. 3) disposed in folded over relation to each other and in contact with said one of said rectangular components, a second spacer (Fig. 3, at bottom, other 422) integral with the other of said rectangular components and having three sections (Fig. 3) disposed in folded over relation to each other and in contact with said other of said rectangular components, and a third spacer (Fig. 3, at top right, other 422) integral with said other of said rectangular components and having three sections disposed in folded over relation to each other and in contact with said other of said rectangular components in spaced relation to said second spacer. See Figs. 3 and 5. 
Regarding claim 6, said first spacer is on one side of the insert and said second spacer and said third spacer are on an opposite side of the insert. See Fig. 5. 
Regarding claim 7, said one of said rectangular components of said main section has a rectangular opening (Fig. 5, at 200) spaced from said first spacer.
Regarding claim 8, the insert is of one-piece corrugate. See Fig. 3, and col. 3, ll. 11. 
Regarding claim 9, Liang discloses a blank capable of insertion into an envelope comprising a main section having a pair of rectangular components (200) and a fold line (100) separating said rectangular components; a first extension (400) extending from one of said rectangular components, said extension having three sections (at 500, at 430, and 420), a first fold line between and separating an outermost section thereof from a middle section thereof, a second fold line between and separating said middle section from an innermost section thereof and a third fold lines between and separating said innermost section from said one of said rectangular components; a second extension (other 400) extending from one side of the other of said rectangular components, said second extension having three sections, a first fold line between and separating an outermost section thereof from a middle section thereof, a second fold line between and separating said middle section from an innermost section thereof and a third fold line between and separating said innermost section from said other of said rectangular components; and a third extension (Fig. 3, bottom left same as other 400) extending from an opposite side of said other of said rectangular components from said second extension, said third extension having three sections, a first fold line between and separating an outermost section thereof from a middle section thereof, a second fold lines between and separating said middle section from an innermost section thereof and a third fold line between and separating said innermost section from said one of said rectangular components. See above; and Figs. 3-5. 
Coyne, which is drawn to an insert, discloses the insert (4) being put within an envelope (1). See Fig. 2A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insert of Liang be inserted into an envelope, as disclosed by Coyne, in order to further protect or ship the insert. 
Regarding claim 10, said outermost section of each of said first extension, second extension and said third extension has a tab (Fig. 3, far left tab) extending laterally thereof and a fold line separating said tab from said outermost section of each said respective extension. 
Regarding claim 11, said middle section of each of said first extension, second extension and said third extension is rectangular. See Fig. 3. 
Regarding claim 14, the blank is made of one-piece paperboard. See Fig. 3. 
Regarding claim 15, Liang discloses an insert capable of insertion into an envelope comprising a flat main section (100, 200); and41 685560v1at least three spacers (Fig. 3; top left at 422, top right at 422, and bottom left (not numbered but 422)) integral with and overlying said main section, at least one of said spacers having a first section (at 451) extending from said main section in perpendicular relation thereto, a second section (Fig. 5, top of 400, at 454) extending from said first section in parallel to said main section, a third section (Fig. 5, near 410) extending from said second section in perpendicular relation to said main section and a fourth section (Fig. 5, at 410) extending from said third section and secured to said main section. See Figs. 3 and 5.
Coyne, which is drawn to an insert, discloses the insert (4) being put within an envelope (1). See Fig. 2A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insert of Liang be inserted into an envelope, as disclosed by Coyne, in order to further protect or ship the insert. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang and Coyne as applied above.
Regarding claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have each of said rectangular components have a pair of rounded corners on a side adjacent said first extension, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and Coyne as applied above in further view of Tyrseck (US 2,833,457).
Regarding claim 12, Liang discloses said innermost section of each of said first extension, second extension and said third extension has a tab (500) extending laterally thereof, a first fold line separating said tab from said outermost section of each said respective extension. See Fig. 3. Liang does not disclose a rounded gusset.
Tyrseck, which is drawn to a blank, discloses a rounded gusset (21) extending laterally thereof opposite a tab (other 21) thereon and a second fold line separating said rounded gusset from said outermost section of each said respective extension. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a rounded gusset, as disclosed by Tyrseck, in order to fully close a sleeve.
Regarding claim 13, Liang discloses a first flap (any flap of 400) extending from said one of said rectangular components for folding over said one of said rectangular components, and a pair of spaced apart flaps (500) extending from said other of said rectangular components for folding over said other of said rectangular components. See Fig. 3. Liang does not disclose an opening.  
Tyrseck, which is drawn to a blank, discloses an opening (31) in rectangular components. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use openings as disclosed by Tyrseck on the blank of Liang in order to secure items therein. 

Claims 16, 17, 19, 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 7,097,042) in view of Coyne, III et al. (US 2017/0352047).
Regarding claim 16, Hsu discloses a blank for forming an insert for an envelope comprising a main section (at 274; or at 274 and 206) of rectangular shape; a plurality of extensions (204, 206, 208) extending from said main section, each said extension having a plurality of sections for folding into a sleeve of rectangular cross-section on said main section (Fig. 5); a pair of dust flaps (226, 242; or 218, 234) on at least one of said extensions for folding across a respective sleeve; a closure flap (258) extending from said main section for folding across said dust flaps, said closure flap having an end section (260) for insertion into said respective sleeve to close said respective sleeve. See Figs. 3-5. 
Coyne, which is drawn to an insert, discloses the insert (4) being put within an envelope (1). See Fig. 2A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insert of Hsu be inserted into an envelope, as disclosed by Coyne, in order to further protect or ship the insert. 
Regarding claim 17, at least one cut-out (272, 274; or 250) in said main section has die cuts to form tabs. See Fig. 4. 
Regarding claim 19, a rectangular cut-out (272) with tabs is in said main section and an irregularly shaped cut-out (at 250 or 252) in said main section. See Fig. 4. 
Regarding claim 21, Hsu discloses a blank for forming an insert capable of being placed in an envelope comprising a main section of rectangular shape (274); and a pair of spaced apart extensions (204, 208) extending from each of two opposite sides of said main section, each said extension having a plurality of sections for folding into a sleeve of rectangular cross-section on said main section. See Figs. 1-4.  
Coyne, which is drawn to an insert, discloses the insert (4) being put within an envelope (1). See Fig. 2A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insert of Hsu be inserted into an envelope, as disclosed by Coyne, in order to further protect or ship the insert. 
Regarding claim 22, each said extension has a first section (212, 228) extending from said main section with a triangular portion (Fig. 4, at 212; and at 228) facing an opposite extension to create a space between opposed sleeves and form a V-shaped gap therebetween to allow for flexing of the insert. See Fig. 4. More specifically, the corners in Fig. 4 create a triangular and v-shaped gap (space between 206 and 204 and 208) as claimed. 
Regarding claim 23, Hsu discloses an insert capable of shipping goods in an envelope comprising a flat main section (274); and a pair of sleeves (204, 206) on each of two opposite sides of said main section integral with and overlying said main section for receiving goods therein, each said sleeve having a first section (212, 228) extending from said main section in perpendicular relation thereto, a second section (214, 230) extending from said first section in parallel to said main section, a third section (216, 232) extending from said second section in perpendicular relation to said main section and a fourth section (218, 234) extending from said third section and secured to said main section. See Figs. 4-5.  
Coyne, which is drawn to an insert, discloses the insert (4) being put within an envelope (1). See Fig. 2A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insert of Hsu be inserted into an envelope, as disclosed by Coyne, in order to further protect or ship the insert. 
Regarding claim 24, at least one sleeve of said plurality of sleeves has an opening (224) in said second section thereof to provide visual access to the goods therein. See Fig. 4. 
Regarding claim 27, a fold over flap (258 or 206) extends from said main section for folding under said main section (depending on orientation). See Fig. 5. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Coyne as applied above in further view of Tyrseck (US 2,833,457).
Regarding claim 18, Hsu discloses an oval cut-out (222) for viewing contents in a sleeve under said oval cut-out, but does not discloses rectangular cutouts. Tyrseck, which is drawn to a blank, discloses using three rectangular cut-outs (31) with tabs receive goods. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use rectangular cutouts, as disclosed by Tyrseck, on the blank of Hsu in order to secure items therein. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 7,097,042) in view of Coyne, III et al. (US 2017/0352047).
Regarding claim 20, Hsu discloses an insert capable of being in an envelope comprising a flat main section (202); and at least three sleeves (204, 208, 206) integral with and overlying said main section, at least one of said sleeves having a first section (212) extending from said main section in perpendicular relation thereto, a second section (214) extending from said first section in parallel to said main section, a third section (216) extending from said second section in perpendicular relation to said main section and a fourth section (218) extending from said third section and secured to said main section; and at least one closure flap (272) extending from said main section for folding across an end of a respective sleeve of said three sleeves, said closure flap having an end section (226) for insertion into said respective sleeve to close said respective sleeve. See Figs. 4-7.  
Coyne, which is drawn to an insert, discloses the insert (4) being put within an envelope (1). See Fig. 2A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the insert of Hsu be inserted into an envelope, as disclosed by Coyne, in order to further protect or ship the insert. 

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed 9/7/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the above rejection and applicant’s arguments are moot. 
In response to applicant’s arguments pertaining to claim 16, it is the Office’s position that applicant’s interpretation of “dust flap” is too narrow. In other words, it is the Office’s position that Hsu sufficiently discloses a pair of dust flaps (226, 242; or 218, 234) on at least one of said extensions for folding across a respective sleeve. The Office concedes that the dust flaps of Hsu may not fold exactly as shown in applicant’s figures; however, applicant’s claims do not sufficiently disclose any particular location other than “across a respective sleeve,” which Hsu discloses. The broad term of “dust flap” does not impart any particular structural limitation other than a flap. Also, it is the Office’s position that Hsu sufficiently discloses the closure flap as claimed as it closes and lays over, or across, the dust flaps insofar as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734